USCA4 Appeal: 22-4369      Doc: 29         Filed: 09/07/2022      Pg: 1 of 4




                                                                        FILED: September 7, 2022
                                              PUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4369
                                          (1:19-cr-00449-LO-1)



        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        KENNETH WENDELL RAVENELL,


                             Defendant - Appellant.




                                                ORDER


               The court denies appellant’s petition for en banc reconsideration of this court’s

        denial of his motion for bail and stay of sentence pending appeal.

               A requested poll of the court failed to produce a majority of judges in regular active

        service and not disqualified who voted in favor of reconsideration en banc. Chief Judge

        Gregory, Judge Motz, Judge King, Judge Wynn, and Judge Thacker voted to grant

        reconsideration en banc. Judge Wilkinson, Judge Niemeyer, Judge Agee, Judge Diaz,
USCA4 Appeal: 22-4369         Doc: 29        Filed: 09/07/2022      Pg: 2 of 4




        Judge Harris, Judge Richardson, Judge Quattlebaum, Judge Rushing, and Judge Heytens

        voted to deny reconsideration en banc.

                  Judge Wynn wrote a dissenting opinion, in which Judges Motz, King, and Thacker

        joined.

                  Entered at the direction of Judge Agee.



                                                            For the Court

                                                            /s/ Patricia S. Connor, Clerk




                                                       2
USCA4 Appeal: 22-4369       Doc: 29         Filed: 09/07/2022      Pg: 3 of 4




        WYNN, Circuit Judge, with whom Judges MOTZ, KING and THACKER join, dissenting

        from the denial of rehearing en banc:

               The Court today refuses to consider a trial judge’s order denying the motion of

        Kenneth Ravenell—a prominent African American attorney in Baltimore—for bail or

        release pending appeal. 1 What puzzles me is that this same Court had no problem with

        granting the former Governor of Virginia, Robert McDonnell, the very same relief that

        Ravenell seeks even though there is no relevant factual difference between the two

        defendants’ motions.

               Like Governor McDonnell, the trial judge denied Ravenell bail. Like Governor

        McDonnell, Ravenell appealed to this Court for relief. Like Governor McDonnell, it is

        undisputed that Ravenell is not likely to flee or pose a danger to the safety of any other

        person or the community if released. 2 So, like Governor McDonnell, the only question here

        is whether Ravenell’s appeal raises “a substantial question of law or fact likely to result in

        . . . an order for a new trial.” 18 U.S.C. § 3143(b)(1)(B). A “substantial question” is defined

        as “a close question that could be decided either way.” United States v. Steinhorn, 927 F.2d

        195, 196 (4th Cir. 1991) (per curiam).

               Herein lies the rub. The issue of whether a substantial question is present is far more

        evident in Ravenell’s case than it was in Governor McDonnell’s case. Ravenell points to



               1
                 On appeal to this Court, a divided panel, inexplicably, declined to reverse
        the trial court’s order. Ravenell now asks us to vacate that panel determination,
        consider his motion en banc, and reverse the trial court’s order.
               2
                 Nor is there any contention that his appeal is brought “for the purpose of
        delay.” 18 U.S.C. § 3143(b)(1)(B).

                                                      3
USCA4 Appeal: 22-4369       Doc: 29        Filed: 09/07/2022     Pg: 4 of 4




        an extraordinarily close question of whether the trial judge should have instructed the jury

        on the statute of limitations on the basis of significant evidence that the statute of

        limitations bars all of the conduct related to Ravenell’s offense from criminal prosecution.

        And, as in Governor McDonnell’s case, “‘if decided in favor of the accused[,]’ [this issue]

        is ‘important enough’ to warrant reversal or a new trial.” Order Granting Release Pending

        Appeal at 2, U.S. v. McDonnell, No. 15-4019 (4th Cir. Jan. 26, 2015) (quoting Steinhorn,

        927 F.2d at 196).

               Try as one might, one can point to no discernible difference that justifies granting

        release pending appeal to Governor McDonnell and denying it to Ravenell. It is an

        inconsistency that my good colleagues decline to confront. That’s not fair.

               I dissent.




                                                     4